Citation Nr: 9924570	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the proximal third of the left tibia.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a laceration wound to the left leg with injury 
to Muscle Group XI.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran had recognized guerilla service from June 1945 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Manila, Philippines, 
and Honolulu, Hawaii.  

The veteran's appeal was previously before the Board in May 
1998 when it was remanded for further evidentiary and 
procedural development.  At that time, the issues of 
entitlement to an increased rating osteomyelitis of the 
proximal third of the left tibia and entitlement to an 
increased rating for residuals of a laceration wound to the 
left leg with injury to Muscle Group XI had been perfected 
for appellate review.  At that time, the Board determined 
that the additional issue of entitlement to a TDIU was 
inextricably intertwined with the two issues on appeal, 
however and addressed this issue in the remand as well.  A 
review of the record reflects that the development requested 
upon remand has been accomplished and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the ROs.  

2.  There is no competent medical evidence showing that 
osteomyelitis has been active for many years.  

3.  The residuals of the injury to Muscle Group XI are not 
more than moderately severe.  

4.  There is no competent medical evidence showing more than 
moderate limitation of motion of the left knee and left 
ankle.  

5.  Service connection is in effect for osteomyelitis of the 
proximal third of the left tibia, evaluated as 20 percent 
disabling; residuals of a lacerated wound of the left leg 
with injury to Muscle Group XI, rated as 20 percent 
disabling; and for a postoperative scar at the donor site of 
the left thigh, rated as noncompensable.  A combined 
disability evaluation of 40 percent is in effect.  

6.  The veteran has a 5th grade education and has 
occupational experience as a farmer.  His last known 
employment was in or around 1960.  

7.  The competent and probative evidence does not show that 
the veteran's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for osteomyelitis of the 
proximal third of the left tibia is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5000 (1998).  

2.  A rating in excess of 20 percent for residuals of a 
laceration wound of the left leg with injury to Muscle Group 
XI is not warranted.  38 C.F.R. § 4.56, 4.73, Diagnostic 
Codes 5269, 5261, 5270, 5271, 5311 (1998).  

3.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the records reflects that the veteran was 
hospitalized at Quezon Memorial Hospital in August-September 
1945 for a lacerated wound of the left leg with multiple 
abrasions.  VA examination in October 1963 showed a scar in 
the postero-medial aspect of the left leg measuring 3 1/2 
inches by 3/8 of an inch and another on the lateral aspect of 
the knee measuring 1 1/4 inches by 1 inch.  Muscle injury 
involved the soleus muscle.  The veteran walked with a limp.  
X-ray revealed a small exostosis in the medial aspect of the 
upper third of the left tibia.  

Service connection for residuals of a lacerated wound of the 
left leg and knee with injury to Muscle Group XI was 
established upon rating determination in February 1964 and a 
10 percent rating was assigned, effective from August 7, 
1962.  

The veteran was hospitalized at a VA facility in August-
September 1967 for treatment of pain and swelling in the 
upper third of the left leg.  This injury was noted to have 
occurred when the veteran was involved in a jeep accident 
during service.  During his hospital course, he was treated 
with analgesics and was referred to other physicians who 
advised physiotherapy in the form of hydrotherapy.  

Upon rating decision in November 1967, a temporary total 
rating was assigned as a result of this hospital stay.  This 
was to be followed by a 10 percent evaluation.  

The veteran was again hospitalized at a VA facility from 
March to August 1968 for a chronic ulcer in the left leg.  He 
was given local treatment and subsequently underwent 
debridement and split skin grafting, as well as physiotherapy 
with encasement of the leg in a cast.  Upon discharge, the 
ulcer was described as almost healed.  

In a September 1968 rating decision, the RO again assigned a 
temporary total rating as a result of this hospitalization, 
to be followed by a 10 percent evaluation.  The 
classification of the service-connected disorder was changed 
to reflect the addition of the chronic ulcer.  

The veteran was hospitalized at a VA facility from November 
1968 to May 1969 for recurrent chronic ulcer in the left leg.  
The hospital course included antibiotics and analgesics, 
ultra-violet exposure and split skin grafting.  Bone 
curettage was covered by a cast.  During his last few days in 
the hospital, his ulcer decreased in size with progressive 
healing.  

Upon rating decision in June 1969, a temporary total rating 
was assigned as a result of this hospitalization, to be 
followed by a 10 percent evaluation.  

Upon VA examination in August 1969, the veteran reported pain 
and numbness in the left leg with a wound which did not heal.  
Examination revealed swelling of the left leg with a round 
deep ulcer in the middle of a darker area of skin with a skin 
graft at the postero-medial aspect at the middle third of the 
left leg.  X-ray showed cortical thickening of the proximal 
third of the tibia associated with a bony exostosis in the 
medial aspect.  Comparative film study showed that there was 
a beginning periosteal reaction in the lateral margin of the 
proximal tibia not noted in a previous study.  The diagnosis 
was osteomyelitis, active, proximal third, left tibia.  The 
final diagnoses were residuals of injury to the left leg with 
multiple lacerated wounds sustained in a jeep accident with a 
chronic non-healing ulcer and osteomyelitis, active, proximal 
third, left tibia.  

In a September 1969 rating action, service connection was 
established for osteomyelitis as secondary to the service-
connected left leg disorder and a 20 percent rating was 
assigned, effective from November 1968.  A temporary total 
rating was assigned for the hospital stay associated with the 
left leg disorder, followed by a 10 percent evaluation.  

A VA hospital summary reflects that the veteran was 
hospitalized from September 1969 to March 1970 for a large, 
progressive, dirty-looking ulcer at the lateral and proximal 
aspect of the left leg.  The ulcer was exuding purulent 
material and was surrounded by an inch of induration.  He was 
treated with skin grafts on numerous occasions as infections 
developed and the whole graft did not take on each occasion.  
The ulcers improved, however, and he was discharged with the 
expectation of controlling the remaining ulcers on an 
outpatient basis.  

Upon rating determination in April 1970, a temporary total 
rating was assigned, to be followed by a 10 percent rating 
for the left leg residuals.  The 20 percent evaluation in 
effect for left lower extremity osteomyelitis was continued.  

The record reflects that the veteran was hospitalized again 
at a VA facility from September-December 1970 for a chronic 
ulcer of the left leg.  With treatment, he gradually 
responded and was discharged with a healing ulcer.  

In a February 1971 rating decision, the RO confirmed the 20 
percent rating for osteomyelitis, and assigned a temporary 
total rating for this hospitalization, followed by a 10 
percent evaluation for the service-connected left leg 
residuals.  

Upon VA examination in June 1971, the ulcer had not healed 
but it was "healing."  It was noted that the veteran was 
undergoing treatment on an outpatient basis.  

Rating decision in July 1971 confirmed the ratings in effect 
at the time.  In November 1971, the Board affirmed the RO's 
determination that increased evaluations were not warranted.  

A private physician reported in November 1972 that he had 
treated the veteran for left leg complaints.  The diagnoses 
included chronic ulcer of the left leg, osteomyelitis and 
paresis of the left side of the body.  

In a December 1972 rating decision, the RO confirmed the 
ratings in effect at that time.  In an April 1973 Board 
decision, the RO's decision was affirmed.  

A VA hospital summary reflects that the veteran was again 
hospitalized for a non-healing ulcer of the left leg in 
January-February 1975.  In April 1975, the RO assigned a 
temporary total rating due to this hospitalization to be 
followed by a 10 percent rating.  

A June 1976 VA examination report revealed that the veteran's 
osteomyelitis was inactive, and in a June 1976 rating action, 
the 20 percent rating in effect for that disorder was reduced 
to 0 percent.  

A private physician reported in September 1981 that his 
examination showed that the veteran had a shallow ulcer on 
the upper left leg.  

An October 1981 rating decision confirmed the ratings in 
effect.  

In January 1983 the Board remanded the issues of increased 
evaluations for development to include a current examination.  
The requested examination was conducted in March 1983.  The 
examiner noted that the veteran used crutches for ambulation.  
The postoperative scars on the left thigh were described as 
nontender and superficial.  Scars on the left leg were noted 
to be exuding scanty seropurulent material.  The right calf 
and knee were slightly larger than the left.  Range of motion 
of the left knee was from 0 degrees to 100 degrees of 
flexion.  Range of motion of the left ankle was from 0 
degrees to 20 degrees of dorsiflexion and 0 degrees to 35 
degrees of plantar flexion.  

Upon rating decision in June 1983, the RO confirmed the 10 
percent rating in effect for residuals of a left leg injury.  
In September 1983, the Board denied ratings in excess of 10 
percent for the left leg injury and a compensable rating for 
osteomyelitis.  

A private physician reported in May 1987 that he had treated 
the veteran for left lower extremity complaints in September 
1986 and May 1987.  
The RO, in a June 1987 rating action, confirmed the ratings 
in effect.  

A private physician reported in June 1987 that the veteran 
showed slight muscular dystrophy at the left leg surgical 
site.  The RO, in a July 1987 rating action, confirmed the 
ratings in effect.  

In a November 1992 statement, a private physician reported 
treating the veteran in August of that year for complaints of 
severe pain in the left leg with ulceration on the upper 
portion.  Examination of the thigh and knee were normal.  
Examination of the left leg revealed, however, an old 
ulceration of the skin with reddening and inflammation.  The 
diagnoses were chronic ulceration and osteomyelitis.  

A VA examination report from December 1992 revealed that the 
veteran used crutches and limped.  There was some limitation 
of motion of the left knee and ankle and some scar 
tenderness.  The final diagnoses included osteomyelitis of 
the proximal third of the left tibia and residual of wound to 
the left leg with grafting and injury to Muscle Group XI.  In 
January 1993, the RO confirmed the ratings in effect.  

When examined by VA in February 1993, there were complaints 
of left leg pain.  There was slight swelling of the left leg 
with tenderness around the scar area, and the posteromedial 
aspect of the left leg.  There was no shortening of the left 
leg, but there was tenderness of the leg with flexion to 90 
degrees only.  X-ray was suspicious for osteomyelitis of the 
proximal tibia, deemed probably progressive from December 
1992 to February 1993.  The diagnosis was osteomyelitis, left 
tibia, active.  

Upon rating decision in April 1993, the noncompensable rating 
in effect for osteomyelitis was increased from 0 percent to 
20 percent, effective from September 24, 1992.  The 10 
percent rating in effect for chronic ulcer of the left leg 
was confirmed.  

VA clinical records from March-July 1984 reveal continued 
treatment for left leg complaints.  A July 1994 report notes 
that his problems did not interfere with daily living.  

In November 1994, the RO confirmed and continued the 20 
percent rating in effect for osteomyelitis and the 10 percent 
rating for chronic left leg ulcer.  

In an undated statement by a VA physician added to the record 
in January 1995, it was reported that he had treated the 
veteran for left leg complaints since March 1994.  It was 
noted that the veteran had difficulty walking and needed a 
cane for balance.  He also required pain medication.  Upon VA 
examination in May 1995, it was noted that there was a large 
scar of the medial aspect of the left leg with atrophy of the 
skin with hypopigmentation and thinning.  There was 
tenderness to palpation along the entire calf with swelling 
and 2+ pitting edema from the knee to the foot.  The 
diagnoses were osteomyelitis, distal third of the left tibia 
and chronic ulcer of the left leg with evidence of increasing 
edema and swelling.  

The RO, in a June 1995 rating decision, confirmed the ratings 
in effect.  

VA treatment records from 1994 and 1995 were added to the 
record and included a June 1995 radionuclide bone scan of the 
left leg which showed increased flow and mildly increased 
bony activity.  To be considered were cellulitis with 
underlying degenerative changes or least likely 
osteomyelitis.  

In March 1996 the RO continued the 20 percent and 10 percent 
ratings in effect.  

In June 1996 the veteran filed a claim for a total rating due 
to service-connected disabilities.  He reported that he had 
not worked since October 1960 and had occupational experience 
as a farmer.  He reported a fifth grade education.  

A private physician reported in June 1996 that he had seen 
the veteran since April 1994.  He reported that the veteran 
had been treated several times in the last twelve months 
because of disabling pain on the left leg which was caused by 
a chronic ulcer and osteomyelitis of the proximal third of 
the left tibia.  It was this examiner's opinion that the 
veteran was unable to seek gainful employment because of 
difficulty ambulating and severe left leg pain.  

Upon VA examination in July 1996, the left leg showed a 10 x 
10 cm raised scar of the medial left calf with partial 
depression.  There was marked tenderness on very light 
palpation over the left calf muscles.  Extension at the knee 
was from 0 degrees and flexion was to 90 degrees.  There was 
mild atrophy of the left calf muscle.  Accurate assessment of 
leg strength was limited by pain, however.  The examiner's 
assessment was of residuals of osteomyelitis of the proximal 
left tibia.  The veteran was described as helpless as he had 
limited mobility.  The examiner judged that the veteran's 
employment activities were limited by his service-connected 
disability.  

On March 25, 1997, the veteran underwent two VA examinations.  
Examination of the muscles showed mild atrophy in the left 
calf when compared to the right.  The veteran complained of 
pain with all leg movements.  The final diagnoses were 
chronic osteomyelitis, scar tissue with chronic pain and 
severe limitation to activity and lifestyle.  The examiner 
opined that the veteran was not eligible for gainful 
employment.  Examination of the bones revealed that a 
magnetic resonance imaging (MRI) report from 1995 was 
reviewed and this showed a posterior horn lateral tear, 
degenerative changes, and a small effusion.  A prior bone 
scan was interpreted as consistent with osteomyelitis.  

Upon rating decision in June 1997, the 20 percent evaluation 
in effect for osteomyelitis and the 10 percent evaluation for 
the left leg residuals were confirmed.  Entitlement to 
individual unemployability was also denied.  

VA records from 1996 and 1997 include a left leg X-ray report 
from May 1996 which was interpreted as showing a possible 
slight increase in cortical thickening in the benign bone 
lesion in the proximal tibia.  Records through 1997 show that 
he continued to be seen for persistent pain in the left leg.  

At a personal hearing in October 1997, the veteran provided 
testimony in support of his contentions.  He exhibited an 
area of extensive scarring of the left calf with large 
indentation and discoloration of the skin.  He stated that 
his disabilities had worsened in severity, and that he was 
unable to walk without a cane.  Hearing [Hrg.] Transcript 
[Tr.] at 3.  He described his pain as essentially constant 
although pain medication helped some.  Tr. at 4-5.  

Upon rating action in December 1997, it was determined that 
the 10 percent rating in effect for residuals of a lacerated 
wound of the left leg with injury to Muscle Group XI and with 
presence of chronic ulcer warranted an increased evaluation 
of 20 percent.  The 20 percent rating in effect for 
osteomyelitis was confirmed.  

As discussed above, in May 1998 the Board remanded the claims 
for additional development to include a contemporaneous VA 
examination to determine the severity of the service-
connected disabilities at issue, taking into account the 
complaints of pain and other symptoms.  The examiner was also 
to express an opinion as to the veteran's employability.  

Upon VA orthopedic examination in September 1998, there was a 
moderately tender scar, measuring 8 x 10 cm on the upper half 
of the leg medially.  It was well-healed.  There was no ulcer 
on the leg.  There was non-pitting edema of the left leg.  
The left calf measured 14 1/2 inches, and the right calf 
measured 13 inches.  The left knee was generally enlarged.  
Flexion was to 120 degrees.  The examiner noted that the 
veteran walked with a tilt to the right side and supported 
himself with a cane.  The diagnoses were history of myelitis 
of the left tibia, healed wound of the left leg, and scar of 
the left thigh donor site.  

A VA fee consultation examination report dated in October 
1999 reflects that the veteran's gait was antalgic.  He 
walked with a cane with a shortened stance in weight bearing 
on the left side.  Examination of the left leg revealed a 2 1/2 
inches by 4 1/2 inches smooth scar that was indented.  The skin 
was warm to touch.  The left knee showed no tenderness.  
Range of motion was from 0 to 110 degrees.  No laxity was 
noted.  The left ankle showed dorsiflexion to 10 degrees with 
plantar flexion to 25 degrees.  Deep tendon reflexes were 
present and equal at the knee and ankle jerks.  Pulses were 
intact at the dorsal pedialis and posterior tibialis.  There 
was 1+ pitting edema over the pretibial area., just above the 
ankle.  Over the right anterior thigh there was a 2 inches x 
4 inches flat barely visible scar where the skin graft was 
taken.  The examiner reviewed the X-ray and bone scan reports 
of record.  His impression was of status post gunshot wound 
to the left proximal tibia, with chronic osteomyelitis, 
resulting in chronic pain.  

In an addendum to this examination dated in February 1999, 
the examiner added that his examination and review of the X-
ray reports and bone scan reports showed no signs of 
sequestrum or involucrum.  He indicated that there had been 
drainage for the last 15+ years.  The examiner added that the 
veteran had no specific constitutional symptoms.  His main 
complaints was of pain that woke him up in the night.  The 
examiner added that the veteran's chronic osteomyelitis and 
the possibility of reflex sympathetic dystrophy diagnosed 
from a bone scan could account for the continued pain the 
left lower extremity.  In response to the question regarding 
employability, the examiner noted that the veteran walked 
with an antalgic gait.  It was opined that he would be 
capable of working at a job in a seated position.  The 
examiner added, however, that the veteran's age, lack of 
understanding of English, and lack of clerical ability made 
him a poor candidate, from a practical standpoint, for 
employment.  

In April 1999, the RO continued the ratings in effect and 
denied the claim for TDIU.  


Analysis (Increased Evaluations)  

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim must be denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.1 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board points out that in evaluating the severity of a 
particular disability it is essential to consider its 
history.  38 C.F.R. § 4.1 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip op. at 9.  On the 
other hand, where entitlement to compensation has already 
been established, as in the claims herein at issue, the 
veteran's disagreement with an assigned rating is a new claim 
for increased benefits based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
In this case, rather than provide a "staged rating" for 
discrete intervals during the period under appellate review, 
the RO elected to make the highest ratings awarded 
retroactive to the earliest effective date assignable.  It is 
evident from the rating action that the RO contemplated all 
the relevant evidence or record.  Accordingly, although the 
RO characterized these issues as "increased ratings," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record.  


Osteomyelitis 

A 30 percent evaluation may be assigned for osteomyelitis, 
acute, subacute, or chondromalacia with definite involucrum 
or sequestrum, with or without discharging sinus.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (1998).  

As noted above, in order to assign a higher rating for 
osteomyelitis, there must be evidence of an active infection 
at least sometime in the past five years.  The evidence 
reflects that there had been no draining for over 15 years.  
The evidence in support of the veteran's claim consists 
primarily of statements on his behalf.  In contrast, the 
medical evidence, which conclusively establishes the fact 
that the infection is not active, is of greater probative 
value and fails to demonstrate that an increased rating is 
warranted.  Accordingly, the preponderance of the evidence is 
against the claim for an increased rating for osteomyelitis 
of the proximal third of the left tibia.  

The Board also finds that the current evaluation reflects the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  


Residuals of a Lacerated Wound to the Left Leg with Injury to 
Muscle Group XI

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions. 38 
C.F.R. § 4.55 (1998).  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe and severe.  38 C.F.R. § 4.56(c), 
(d) (1998).

The residuals of a wound to the left leg are currently 
evaluated as moderate under 38 C.F.R. § 4.73, Diagnostic Code 
5311.  During the pendency of this appeal, the VA issued new 
regulations for evaluating disability due to muscle injuries.  
62 Fed.Reg. 30235-30240 (1997), effective July 3, 1997.  When 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

In this regard, the Board has compared the previous version 
of 38 C.F.R. § 4.56 (1996) with the new version published in 
62 Fed.Reg. 30235-30240 (also codified at 38 C.F.R. § 4.56 
(1998)).  Although the regulation has been rephrased, the 
elements to be considered in determining the degree of 
disability have not significantly changed.  (For comparison, 
a summary of the old and the revised regulations is provided 
below.)  In this instance, where there has been no 
substantive change in the actual criteria, the Board has 
determined that there is no prejudice to the veteran in 
proceeding to consider the issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Diagnostic Code 5311 provides the criteria for rating muscle 
injuries to Muscle Group XI, which includes muscles arising 
from the posterior and lateral crural muscles, which includes 
muscles of calf, including the triceps surae (gastrocnemius 
and soleus), the tibialis posterior, the peroneus longus, the 
flexor hallucis longus, the flexor digitorum longus, and the 
popliteus.  The muscle functions involved are propulsion, 
planter flexion of the foot, stabilizing arch, flexion of the 
toes and flexion of the knee.

Under the pertinent rating criteria, a slight disability of 
Muscle Group XI warrants a 0 percent evaluation.  A moderate 
disability warrants a 10 percent rating.  A moderately severe 
disability warrants a 20 percent rating.  A severe disability 
warrants a 30 percent rating.  38 C.F.R. 4.73, Diagnostic 
Code 5311.

Prior to the July 3, 1997, revision, the regulations in 
effect provided that in rating injuries of the 
musculoskeletal system, attention was first given to the 
deeper structures injured (bones, joints, and nerves).  A 
through and through injury, with muscle damage, was at least 
a moderate injury for each group of muscles damaged. 
Entitlement to a rating of severe grade was established when 
there was a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, was 
established when the evidence showed a history of compound 
comminuted fracture and definite muscle or tendon damage.  
However, the regulations recognized that there were 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating were not necessarily met.  38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should have been consistent complaints 
of the cardinal symptoms of muscle wounds, particularly 
fatigue pain after use.  Objective findings should have 
included a relatively small scar with signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile, (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, (D) Visible or 
measurable atrophy, (E) Adaptive contraction of an opposing 
group of muscles, (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle, (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (1998).

With respect to the claim for an increased rating for 
residuals of the laceration wounds to the left leg with 
injury to Muscle Group XI, the Board notes that recent VA or 
fee basis examinations have disclosed that the veteran has 
slight impairment of range of motion in the left knee and 
ankle, as defined by the regulations set forth above.  The 
Board acknowledges that such limitation has been 
demonstrated.  See 38 C.F.R. § 4.71, Plate II.  However, the 
Board notes that the evidence does not reflect deformity of 
the left lower extremity or significant loss of function.  In 
fact, clinical findings associated with this service-
connected disorder were minimal upon recent VA examination 
reports.  There was apparently some pain with motion and mild 
atrophy in calf sizes has been noted.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998), but the Board concludes that the veteran is 
adequately compensated for his pain and any functional 
limitation by the 20 percent rating currently in effect.  The 
evidence is simply negative for clinical findings 
demonstrating severe impairment of the left leg as a result 
of the wounds received in the inservice automobile accident.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a lacerated wound to the left leg with injury to 
Muscle Group XI.  

The Board also finds that the current evaluation encompasses 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  


Analysis (TDIU)

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1998).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Based on the entire evidence pertinent to the veteran's 
claim, as summarized above, the Board finds that entitlement 
to total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  

Service connection is in effect for osteomyelitis of the 
proximal third of the left tibia, evaluated as 20 percent 
disabling; residuals of a lacerated wound of the left leg 
with injury to Muscle Group XI, rated as 20 percent 
disabling; and for a postoperative scar at the donor site of 
the left thigh, rated as noncompensable.  A combined 
disability evaluation of 40 percent is in effect.  Thus, the 
veteran's disability picture, as adjudicated by the RO and 
affirmed in part by the Board, herein, does not meet the 
objective standard set forth in law and regulation for 
entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities.

In addition to the service-connected disabilities discussed 
in this decision involving the left lower extremity, service 
connection is in effect for a postoperative scar at the donor 
site on the left thigh.  While this scar is reported to be 
tender, there is nothing in the record to suggest that this 
would interfere with his employability.  It is clear that the 
veteran's other service-connected disorders involving the 
left lower extremity would impact his ability to work and 
indeed, this fact is reflected in his current ratings.  The 
fact remains that his condition has been relatively static 
for many years.  The physician who examined the veteran most 
recently opined that the veteran was capable of performing a 
sedentary job in a seated position.  He added, however, that 
from a practical standpoint, the veteran was unemployable due 
to his age, lack of understanding English, and lack of 
clerical skills.  Such factors, as indicated above are not 
for consideration.  While the Board has noted that other 
physicians have opined that the veteran is unemployable upon 
past examination, their opinions appear untenable when 
applying the governing law and regulations to the pertinent 
facts, in this case the clinical findings regarding the 
veteran's service-connected disabilities.  The service-
connected disorders, while resulting in significant 
impairment, would not prevent the veteran from performing a 
job in a seated position.  Thus, the criteria for a total 
based on individual unemployability due to service-connected 
disabilities are not shown to exist by application of the 
subjective standard under 38 C.F.R. § 4.16 (1998).  

The preponderance of the evidence is thus against the 
veteran's claim for entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities and the benefit sought must be denied.






	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for osteomyelitis of the 
proximal third of the left tibia is denied.  

A rating in excess of 20 percent for residuals of a 
laceration wound of the left leg with injury to Muscle Group 
XI is denied.  

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

